                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )      Cause No. 1:11-cr-00085-JMS-DML
                                                    )
  JOHN A. PETERS, III (01),                         )
                                                    )
                              Defendant.            )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Deborah McVicker Lynch’s Report and

Recommendation dkt [358] recommending that John A. Peters, III’s supervised release be revoked,

pursuant to Title 18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and

Title 18 U.S.C. '3583, and with no objections being filed, the Court APPROVES and ADOPTS

Magistrate Judge Lynch’s Report and Recommendation dkt [358]. The Court finds that Mr. Peters

committed Violation Numbers 1 and 3 as alleged by the U.S. Probation Office in its Petition for

Warrant or Summons for Offender under Supervision dkt [347]. The Court now orders that the

defendant's supervised release is therefore MODIFIED, to and include ninety (90) days of home

detention with RF monitoring. The defendant shall be released and will be placed on RF

monitoring upon his arrival to the Western District of North Carolina.

        In addition to the mandatory conditions of supervision, the following conditions of

 supervised release be imposed:

      1. You shall report to the probation office in the district to which you are released within
         72 hours of release from the custody of the Bureau of Prisons.

      2. You shall report to the probation officer in a manner and frequency directed by the
         court or probation officer.
3. You shall permit a probation officer to visit you at a reasonable time at home, or
   another place where the officer may legitimately enter by right or consent, and shall
   permit confiscation of any contraband observed in plain view of the probation officer.

4. You shall not knowingly leave the judicial district without the permission of the court
   or probation officer.

5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
   Amendment privilege.

6. You shall not meet, communicate, or otherwise interact with a person you know to be
   engaged, or planning to be engaged, in criminal activity. You shall report any contact
   with persons you know to be convicted felons to your probation officer within 72 hours
   of the contact.

7. You shall reside at a location approved by the probation officer and shall notify the
   probation officer at least 72 hours prior to any planned change in place or
   circumstances of residence or employment (including, but not limited to, changes in
   who lives there, job positions, job responsibilities). When prior notification is not
   possible, you shall notify the probation officer within 72 hours of the change.

8. You shall not own, possess, or have access to a firearm, ammunition, destructive
   device or dangerous weapon.

9. You shall notify the probation officer within 72 hours of being arrested, charged, or
   questioned by a law enforcement officer.

10. You shall maintain lawful full time employment, unless excused by the probation
    officer for schooling, vocational training, or other reasons that prevent lawful
    employment.

11. You shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the Court.


12. As direct by the probation officer, you shall notify third parties who may be impacted
    by the nature of the conduct underlying your current or prior offense(s) of conviction
    and shall permit the probation officer to make such notifications and/or confirm your
    compliance with this requirement.


13. You shall make a good faith effort to follow instructions of the probation officer
    necessary to ensure compliance with the conditions of supervision.
14. You shall pay the costs associated with the following imposed conditions of supervised
    release, to the extent you are financially able to pay: substance abuse treatment and
    substance abuse testing. The probation officer shall determine your ability to pay and
    any schedule of payment.

15. You shall participate in a substance abuse or alcohol treatment program approved by
    the probation officer and abide by the rules and regulations of that program. The
    probation officer shall supervise your participation in the program (provider, location,
    modality, duration, intensity, etc.). The Court authorizes the release of the presentence
    report and available evaluations to the treatment provider, as approved by the probation
    officer.

16. You shall not use or possess any controlled substances prohibited by applicable state
    or federal law, unless authorized to do so by a valid prescription from a licensed
    medical practitioner. You shall follow the prescription instructions regarding
    frequency and dosage.

17. You shall submit to substance abuse testing to determine if you have used a prohibited
    substance or to determine compliance with substance abuse treatment. Testing may
    include no more than 8 drug tests per month. You shall not attempt to obstruct or
    tamper with the testing methods.


18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use
    any psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.)
    that impair a person’s physical or mental functioning, whether or not intended for
    human consumption.

19. You shall submit to the search by the probation officer of your person, vehicle,
    office/business, residence, and property, including any computer systems and
    hardware or software systems, electronic devices, telephones, and Internet-enabled
    devices, including the data contained in any such items, whenever the probation officer
    has a reasonable suspicion that a violation of a condition of supervision or other
    unlawful conduct may have occurred or be underway involving you and that the area(s)
    to be searched may contain evidence of such violation or conduct. Other law
    enforcement may assist as necessary. You shall submit to the seizure of contraband
    found by the probation officer. You shall warn other occupants these locations may
    be subject to searches.




    Date: 10/18/2018
Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
